Citation Nr: 1814313	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as due to an undiagnosed illness and exposure to ionizing radiation. 

2.  Entitlement to service connection for a disability manifested by indigestion, including as due to an undiagnosed illness and exposure to ionizing radiation.

3.  Entitlement to service connection for a disability manifested by shortness of breath, including as due to an undiagnosed illness and exposure to ionizing radiation.

4.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), including depression, anxiety, and a personality disorder and as due to an undiagnosed illness and exposure to ionizing radiation.

5.  Entitlement to service connection for headaches, including as due to an undiagnosed illness and exposure to ionizing radiation

6.  Entitlement to service connection for diabetes mellitus, including as due to exposure to ionizing radiation.  

7.  Whether there is new and material evidence to reopen a claim for service connection for a disability manifested by muscle and joint pains, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2012, the Board denied service connection for diabetes mellitus and the petition to reopen the claim for a disability manifested by muscle and joint pains and remanded the issues of service connection for chronic fatigue syndrome, a disability manifested by indigestion, a disability manifested by shortness of breath, a psychiatric disorder other than PTSD, and headaches.  

In August 2013, the Board issued an Order vacating that October 2012 denial of service connection for diabetes mellitus and the denial of the petition to reopen the claim for a disability manifested by muscle and joint pains as private medical records showing a diagnosis of diabetes mellitus and VA treatment records dated between July 2005 and October 2010 were not associated with the claim file, and therefore not considered by the Board in that decision, which constituted a denial of due process in the Board's October 2012 decision.

In September 2013, the Board remanded the issues of service connection for diabetes and the petition to reopen the claim for a disability manifested by muscle and joint pains for further development.

Regarding the issues for service connection for a disability manifested by muscle and joint pains a disability manifested by indigestion, a disability manifested by shortness of breath, and headaches, the requested development has not been completed as directed by the Board remands and further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the issue of entitlement to service connection for PTSD has been perfected and certified to the Board; however, that issue is in a separate appeal stream and will be addressed in a later Board decision following action being taken to schedule a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his claimed diabetes, chronic fatigue syndrome, a disability manifested by indigestion, a disability manifested by shortness of breath, headaches and a disability manifested by muscle and joint pains were caused by exposure to ionizing radiation during service.  

As an initial matter, the Veteran's DD 214 demonstrates that the Veteran served in Southwest Asia.  Therefore, the regulations regarding veterans who served in the Persian Gulf are applicable in this case.  See 38 C.F.R. § 3.317.

The Board previously remanded the issues of service connection for diabetes mellitus and the petition to reopen the claim for a disability manifested by muscle and joint pains in September 2013 for development to determine whether the Veteran was exposed to ionizing radiation during his service, including especially from exposure to depleted uranium and working with radar equipment.  However, review of the record does not show that such development was done.  

In an October 2013 letter, a former Lieutenant Commander who served with the Veteran on the USS Kalamazoo stated that during the course of normal and combat operations, the Veteran was routinely exposed to radiation performing routine maintenance of the shipboard electric equipment.  Also, the Veteran served as part of the load/unload and cleanup crew on the ship's twin radar directed close-in weapons systems mounts handling 20mm depleted uranium rounds, spent cartridges, and exposure to depleted uranium dust and residue as a part of this general quarters station for numerous training drills, towed sleeve target exercises, and live fires during the Persian Gulf War.  

As the evidence of record is insufficient to decide the issues under the applicable theories of service connection, including under 38 C.F.R. § 3.311, further development under the duty to assist is needed. 

The Board also finds that another VA examination is necessary for the claimed CFS, disability manifested by indigestion, disability manifested by shortness of breath, headaches and disability manifested by muscle and joint pains.  In the October 2012 Board remand, a VA examination was requested in order to determine whether there are underlying diagnoses for the Veteran's claimed CFS, indigestion, shortness of breath, and headaches, and, if there are, to determine if they are related or attributable to the Veteran's military service, including his claimed exposure to ionizing radiation.  In a February 2014 VA examination, the examiner found that the Veteran had no lung condition diagnosed; however, the examiner failed to explain if any other known diagnosis associated with the Veteran's shortness of breath that is related to service or whether it is attributed to an undiagnosed illness.  The examiner stated that the Veteran did not have CFS and his fatigue was attributed to explainable conditions; however, the examiner later indicated that the Veteran had findings, signs and symptoms attributable to CFS, which contradicts the earlier finding.  Also, during the February 2014 examination, the Veteran's headaches were found to be the migraine type and the multiple joint pain was explainable as due to trauma; however, no opinion was provided as to whether the headaches or the joint problems caused by trauma were related to service.  The examiner did opine that all conditions diagnosed were not due to depleted uranium exposure.  The examiner did not provide any rationale for this opinion.  

Regarding the claim for a disability manifested by indigestion, the February 2014 examiner did not address the Veteran's indigestion.  The Veteran was afforded a VA examination in February 2017, but that examiner only addressed the already service connected irritable bowel syndrome.  The Veteran was previously diagnosed as having gastroesophageal reflux disease (GERD) during a VA examination in August 2003.  The examiner at that time stated that the Veteran's gastrointestinal problems, which include abdominal pain, cramping, diarrhea, flatus, burping, and acid reflux, are related to irritable bowel syndrome and GERD.  An examination for the Veteran's claimed indigestion must be afforded to the Veteran as previously directed by the October 2012 Board remand.

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Regarding the claim for service connection for a psychiatric disorder other than PTSD, including depression, anxiety, and a personality disorder, the Board is cognizant that the development for the Veteran's claim for PTSD may impact this issue as relevant evidence may be presented during the requested hearing and subsequent development resulting from the hearing.  Therefore, the Board finds that they are inextricably intertwined and must defer consideration of the issue for a psychiatric disorder other than PTSD, including depression, anxiety, and a personality disorder, at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's file to the VA Under Secretary for Health pursuant to 38 C.F.R. § 3.311(a)(2)(iii) for preparation of a dose estimate and then for review by the VA Under Secretary for Benefits under 38 C.F.R. § 3.311(c).

2.  Following the above development, the RO must provide the Veteran with an appropriate examination who has not previously examined the Veteran, to determine whether any previously or currently diagnosed chronic fatigue syndrome, a disability manifested by indigestion, a disability manifested by shortness of breath, headaches and a disability manifested by muscle and joint pains and related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed chronic fatigue syndrome, disability manifested by indigestion, disability manifested by shortness of breath, headaches and disability manifested by muscle and joint pains are related to the Veteran's military service, including to his alleged exposure to ionizing radiation in the manners claimed.

As the Veteran served in Southwest Asia, if any symptoms cannot be attributed to a known diagnosis, the VA examiner must address whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on his service.  

A complete rationale must be provided for all opinions expressed.  The examiner must consider the Veteran's lay statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Readjudicate the claim for a psychiatric disorder other than PTSD, including depression, anxiety, and a personality disorder, on appeal after the hearing for PTSD has been held, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




